FILED
                            NOT FOR PUBLICATION                              APR 09 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

STEPHEN C. JOHNSON,                               No. 07-55185

              Petitioner - Appellant,             D.C. No. CV-06-03541-ABC

  v.
                                                  MEMORANDUM *
ROY A. CASTRO,

              Respondent - Appellee.



                   Appeal from the United States District Court
                       for the Central District of California
                 Audrey B. Collins, Chief District Judge, Presiding

                        Argued and Submitted April 6, 2010
                               Pasadena, California

Before: FERNANDEZ, SILVERMAN, and GRABER, Circuit Judges.

       Petitioner Stephen C. Johnson appeals the district court’s denial of his

petition for a writ of habeas corpus. Petitioner contends that the state court erred

by rejecting his claim that his confession was involuntary. Reviewing the district

court de novo, Doody v. Schriro, 596 F.3d 620, 634 (9th Cir. 2010) (en banc), we

affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Under the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C.

§ 2254, we

      must deny the petition unless the state court’s adjudication of
      [Petitioner’s] claims resulted in a decision that was either (1) contrary
      to, or involved an unreasonable application of, clearly established
      Federal law, as determined by the Supreme Court of the United States,
      or (2) based on an unreasonable determination of the facts in light of
      the evidence presented in the State court proceeding.

Doody, 596 F.3d at 634 (internal quotation marks omitted). Here, the California

Court of Appeal found that Detective Carver’s statements to Petitioner during the

interrogation constituted coercive conduct. "[C]oercive police activity is a

necessary predicate to the finding that a confession is not ‘voluntary’ within the

meaning of the Due Process Clause of the Fourteenth Amendment." Colorado v.

Connelly, 479 U.S. 157, 167 (1986).

      In addition, however, a confession must be "the result of" the coercive

conduct to be involuntary. Hutto v. Ross, 429 U.S. 28, 30 (1976) (per curiam)

(internal quotation marks omitted). The state court found that Detective Carver’s

statements were not the motivating cause for Petitioner’s confession. Petitioner

testified before the trial court that he had confessed earlier, along the same lines as

the second confession, because of police conduct separate from the statements on

which he now relies. The state court’s finding that Detective Carver’s conduct



                                           2
during the interrogation did not cause Petitioner’s recorded confession was not an

unreasonable finding of fact in light of the evidence presented. Accordingly,

Petitioner’s claim that his confession was involuntary fails.

      AFFIRMED.




                                          3